DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on November 16, 2021, with respect to claims 21-40 have been received, entered in to the record and considered.
As a result of the amendment, 21, 28, and 35 have been amended and claims 22-27, 29-34, and 36-40 are previously presented. 
Accordingly, claims 21-40 are pending in this application.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on November 01, 2021 and November 08 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.  

Terminal Disclaimer
The terminal disclaimer filed on November 16, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 11,055,279 and 11,144,540 have been reviewed and are accepted. The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 24-28, 31-35 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over THEKADATH as previously applied, in view of Snider et al. (US 2017/0076306 A1) hereinafter Snider. 
As to claim 21, THEKADATH discloses a computer-implemented method for asset management, the method comprising: receiving, from a target user accessing a distributed database of a blockchain network, a user input comprising a request to generate an asset object in the blockchain network (Fig. 1, Para. 61, “The system 100 may include a network of nodes, such as the administrative node computer 150, the issuer node computer 165, and the recipient node computer 145. These nodes may, in combination, comprise an asset transfer network (e.g., a blockchain network)”. Para. 63, “the user computer 110 may instruct the sending institution computer 160 to transfer value from a user account at the sending , the blockchain network comprising an account object and a contract object (Para. 42-43; 185, “the administrative node computer 550 may also generate a smart contract for the digital asset (e.g., a smart contract indicating under what conditions the digital asset value should be settled). For example, each entity participating in the network may have, during registration, agreed to having smart contracts established when a digital asset is requested or generated. Thus, the administrative node computer 550 may have permission to create and enforce smart contracts. When a smart contract settlement condition is triggered, the administrative node computer 550 can force settlement between a sending institution account and a recipient institution account (e.g., accounts at a central bank, or other correspondent accounts) [Para. 185]”. Thus, the blockchain network comprising an account object and a contract object.); 
determining, based on the user input, an asset type of the asset object (Para. 296, “The different groups of data centers can include different transaction processing rules and procedures. For example, data centers in group A can be configured to process a certain volume or type of digital assets, or digital assets associated with a certain region. Accordingly, the routing computer 770 can determine to send certain digital asset transfer requests to the data centers in group A if the ; 
initiating, in the blockchain network, the contract object to generate the asset object based on the asset type (Para. 185, “the administrative node computer 550 may also generate a smart contract for the digital asset (e.g., a smart contract indicating under what conditions the digital asset value should be settled). For example, each entity participating in the network may have, during registration, agreed to having smart contracts established when a digital asset is requested or generated”. Thus, the contract object is initiated in the blockchain to generate the asset object based on the asset type.), the asset object comprising a digital asset corresponding to a physical asset associated with the target user (Para. 36, “a digital asset can represent a promise of monetary value, so the digital asset can be used to make a payment. Additionally, a digital asset can be used to provide access rights, such as an access entry code for a restricted area, tickets to an event, login credentials for accessing secured information, etc. A digital asset can also be used to transfer ownership, such as property deeds, vehicle pink slips, patent holdings, as well as to provide credit, such as game credit, energy credits, mobile phone minutes, and/or for ; 
receiving, from the target user, an asset transfer request associated with the asset object (Para. 33, “to initiate an asset transfer, a user (or an institution representing the user) can instruct an issuer node in the asset transfer network to generate and provide the digital asset”. Therefore, the issuer node receives an asset transfer request associated with the asset object from the user such as the target user.); 
retrieving historical data of the target user associated with a feature of the asset object (Para. 50, “a "blockchain" may comprise a series of blocks. Each block in the blockchain may include an electronic record of one or more historical transactions, as well as metadata. In some embodiments, blocks in the blockchain can be linked by including a reference to the previous block (e.g., a hash output of a previous block). Each new block in the blockchain may be algorithmically determined based on new transactions and previous blocks in the blockchain. As a result, any tampering of data stored in these previous blocks can be detected”. Thus, the historical data of the target user is associated with past blocked or allowed network communications.); 
determining based on processing the historical data of the target user that abnormal data is absent from the historical data of the target user, wherein abnormal data comprises parameters that are different from user parameters and asset parameters defined by a predetermined transfer rule (Para. 50, “Each block in the blockchain may include an electronic record of one or more historical transactions, as well as metadata”. Para. 98, “the instructions may include determining whether the named recipient (and/or sender) of a digital asset is an enrolled customer that has been ; 
identifying an asset-receiving object that corresponds to the asset object based on the contract object and the asset type of the asset object (Para. 180, “Before generating and/or providing the digital asset, the issuer node computer 565 may also check that the digital asset transaction conforms to rules, protocols, and limits (e.g., velocity and transaction amount thresholds)”. Para. 192, “The issuer node computer 565 may identify the correct recipient node computer 545 for providing the digital asset ; and 
deleting address information of the asset object from a target object (Para. 108, “information about some recorded transactions can be obscured (e.g., encrypted) in the body of the block or removed from the block”. Para. 109, “one-time-use addresses (e.g., one-time-use enterprise IDs, or other one-time-use identifiers) can be used for payees and/ or payors. As a result, the user and/or resource provider may not be personally identifiable based on an address or other information in a digital asset. Thus, even if a transaction (and the transaction details) is publicly viewable, the user may not be identified based on information in the transaction”. Therefore, the system removes, i.e. deletes, the information about transaction such as the address information of the asset object from a target object for making the transaction secured.) and adding the address information of the asset object to the asset-receiving object that corresponds to the asset object (Fig. 10, Para. 314, “at step S855, the first data center 750 can obscure the block body. This can include encrypting some or all of the block body, hashing the block body, replacing the block body with false or meaningless information, or otherwise obscuring the record information. Then, at step S870, the third data center 950 can add the block header and the obscured block body to its blockchain .
THEKADATH does not explicitly disclose wherein the historical data of the target user comprises at least one of a domain name system feature or an internet protocol feature that is indicative of a connection associated with fraudulent purposes and the historical data is associated with past blocked or allowed network communications.
However in the same field of endeavor, Snider discloses wherein the historical data of the target user comprises at least one of a domain name system feature or an internet protocol feature that is indicative of a connection associated with fraudulent purposes and the historical data is associated with past blocked or allowed network communications (Fig. 3, Para. 35; 53; 59; 125, “The data management server 102 may record and track each user's system usage, including their client device 106, their transaction history, the data accessed and transferred by the user, and the user's interactions with other client devices 106. This data may be stored and processed by the user data server 114, to support user tracking and analysis features. For instance, in transaction system contexts, the user data server 114 may store and analyze each user's completed and attempted transactions (e.g., communication sessions, data transfers, eCommerce or financial transactions, etc.), as well as content requested, view, interactions with other devices/systems, and the like .




a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations (Para. 85) comprising: receiving, from a target user accessing a distributed database of a blockchain network, a user input comprising a request to generate an asset object in the blockchain network (Fig. 1, Para. 61, “The system 100 may include a network of nodes, such as the administrative node computer 150, the issuer node computer 165, and the recipient node computer 145. These nodes may, in combination, comprise an asset transfer network (e.g., a blockchain network)”. Para. 63, “the user computer 110 may instruct the sending institution computer 160 to transfer value from a user account at the sending institution computer 160. The sending institution computer 160 can then interact with the asset transfer network and request that a digital asset is sent to the resource provider”. Para. 71, “the sending institution computer 160 may work closely with the interaction platform 154, which may generate digital assets and interact with the asset transfer network on behalf of the sending institution computer 160”. Thus, the system received a request from the user such as a target user to generate an asset object.), the blockchain network comprising an account object and a contract object (Para. 42-43; 185, “the administrative node computer 550 may also generate a smart contract for the digital asset (e.g., a smart contract indicating under what conditions the digital asset value should be settled). For example, each entity participating in the network may have, during registration, agreed to having smart contracts established when a digital asset is requested or generated. Thus, the administrative node computer 550 may have permission to create and enforce smart contracts. When a smart contract settlement condition is triggered, the ; 
determining, based on the user input, an asset type of the asset object (Para. 296, “The different groups of data centers can include different transaction processing rules and procedures. For example, data centers in group A can be configured to process a certain volume or type of digital assets, or digital assets associated with a certain region. Accordingly, the routing computer 770 can determine to send certain digital asset transfer requests to the data centers in group A if the incoming request is associated with entities in a certain region, or if the incoming request has any other specific quality for which group A is designed”. Para. 248, “distributed data centers can be applied to asset transfer networks that facilitate the transfer of any suitable type of digital asset (or other value), such as access credentials, event tickets, property rights, currency, game credits, mobile phone minutes, digital media, currency, etc.”. So, the routing computer determines the data center based on the type of the digital asset in which the asset transfer request needs to be sent. Thus, the asset type of the asset object is being determined based on the user input.); 
initiating, in the blockchain network, the contract object to generate the asset object based on the asset type (Para. 185, “the administrative node computer 550 may also generate a smart contract for the digital asset (e.g., a smart contract indicating under what conditions the digital asset value should be settled). For example, each entity participating in the network may have, during registration, agreed to having , the asset object comprising a digital asset corresponding to a physical asset associated with the target user (Para. 36, “a digital asset can represent a promise of monetary value, so the digital asset can be used to make a payment. Additionally, a digital asset can be used to provide access rights, such as an access entry code for a restricted area, tickets to an event, login credentials for accessing secured information, etc. A digital asset can also be used to transfer ownership, such as property deeds, vehicle pink slips, patent holdings, as well as to provide credit, such as game credit, energy credits, mobile phone minutes, and/or for any other suitable purpose”. Thus, the asset object comprising a digital asset corresponding to a physical asset associated with the target user.); 
receiving, from the target user, an asset transfer request associated with the asset object (Para. 33, “to initiate an asset transfer, a user (or an institution representing the user) can instruct an issuer node in the asset transfer network to generate and provide the digital asset”. Therefore, the issuer node receives an asset transfer request associated with the asset object from the user such as the target user.); 
retrieving historical data of the target user associated with a feature of the asset object (Para. 50, “a "blockchain" may comprise a series of blocks. Each block in the blockchain may include an electronic record of one or more historical transactions, as well as metadata. In some embodiments, blocks in the blockchain can be linked by including a reference to the previous block (e.g., a hash output of a previous block). Each new block in the blockchain may be algorithmically determined based on new ; 
determining based on processing the historical data of the target user that abnormal data is absent from the historical data of the target user, wherein abnormal data comprises parameters that are different from user parameters and asset parameters defined by a predetermined transfer rule (Para. 50, “Each block in the blockchain may include an electronic record of one or more historical transactions, as well as metadata”. Para. 98, “the instructions may include determining whether the named recipient (and/or sender) of a digital asset is an enrolled customer that has been screened for compliance. The instructions may also include verifying that financial institutions (or other service providers) are complying with rules and protocols. For example, financial institutions may be required to have know-your-customer compliance (e.g., sufficient information about users), office of foreign assets control compliance, anti-money laundering compliance, etc.”. Para. 180, “Before generating and/or providing the digital asset, the issuer node computer 565 may also check that the digital asset transaction conforms to rules, protocols, and limits (e.g., velocity and transaction amount thresholds)”. Para. 182, “The administrative node computer 550 may also perform risk analysis on the transaction, checking for any warning flags (e.g., an unusually high amount, or an unusual direction of transfer for a given account or financial institution)”, where the rules and protocols indicates a predetermined transfer rule and the warning flags indicates the abnormal data is present. Thus, the issuer node processes the historical data of the user to check whether the financial institutions ; 
in response to determining that the abnormal data is absent from the historical data of the target user, identifying an asset-receiving object that corresponds to the asset object based on the contract object and the asset type of the asset object (Para. 180, “Before generating and/or providing the digital asset, the issuer node computer 565 may also check that the digital asset transaction conforms to rules, protocols, and limits (e.g., velocity and transaction amount thresholds)”. Para. 192, “The issuer node computer 565 may identify the correct recipient node computer 545 for providing the digital asset based on one or more enterprise IDs present in the digital asset (e.g., an enterprise ID of the recipient node computer 545, the recipient institution computer 540, or the resource provider computer 530)”, where the correct recipient node indicates an asset-receiving object. When the system determines that the digital asset transaction satisfy the rules then the issuer node computer identifies the recipient node such as the asset-receiving object that corresponds to the asset object based on the contract object and the asset type of the asset object.); and 
deleting address information of the asset object from a target object (Para. 108, “information about some recorded transactions can be obscured (e.g., encrypted) in the body of the block or removed from the block”. Para. 109, “one-time-use addresses (e.g., one-time-use enterprise IDs, or other one-time-use identifiers) can be and adding the address information of the asset object to the asset-receiving object that corresponds to the asset object (Fig. 10, Para. 314, “at step S855, the first data center 750 can obscure the block body. This can include encrypting some or all of the block body, hashing the block body, replacing the block body with false or meaningless information, or otherwise obscuring the record information. Then, at step S870, the third data center 950 can add the block header and the obscured block body to its blockchain ledger”. Thus, the system adds the enterprise ID such as the address information to the recipient, i.e. asset-receiving object, as an encrypted form such that the asset can be transferred between known members of the blockchain network. As such, the address information of the asset object is being added to the asset-receiving object that corresponds to the asset object).
THEKADATH does not explicitly disclose wherein the historical data of the target user comprises at least one of a domain name system feature or an internet protocol feature that is indicative of a connection associated with fraudulent purposes and the historical data is associated with past blocked or allowed network communications.
wherein the historical data of the target user comprises at least one of a domain name system feature or an internet protocol feature that is indicative of a connection associated with fraudulent purposes and the historical data is associated with past blocked or allowed network communications (Fig. 3, Para. 35; 53; 59; 125, “The data management server 102 may record and track each user's system usage, including their client device 106, their transaction history, the data accessed and transferred by the user, and the user's interactions with other client devices 106. This data may be stored and processed by the user data server 114, to support user tracking and analysis features. For instance, in transaction system contexts, the user data server 114 may store and analyze each user's completed and attempted transactions (e.g., communication sessions, data transfers, eCommerce or financial transactions, etc.), as well as content requested, view, interactions with other devices/systems, and the like [Para. 35]”. “Security and integration components 308 may implement various security features for data transmission and storage, such as authenticating users and restricting access to unknown or unauthorized users. Security and integration components 308 also may use secure data transmission protocols and/or encryption for data transfers, for example, File Transfer Protocol (FTP), Secure File Transfer Protocol (SFTP), and/or Pretty Good Privacy (PGP) encryption [Para. 53]”. “This information may include user characteristics such as the user names, access credentials (e.g., logins and passwords), user preferences, and information relating to any previous user interactions within the electronic transfer network 100 (e.g., requested data, provided data, system usage data/statistics, associated users, etc.) [Para. 59]”. “User data may be retrieved .
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of THEKADATH by using secure data transmission protocols such as internet protocol in order to verify the authenticity of the requested cryptocurrency transfer as suggested by Snider (Para. 38; 41; 53). One of the ordinary skill in the art would have motivated to make this modification in order to authenticate users and restricting access to unknown or unauthorized users by using the above security features to ensure that the digital content is being transferred successfully as similarly described by THEKADATH (Para. 31) as suggested by Snider (Para. 139).


a computer-implemented system, comprising: one or more computers (Para. 56); and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers (Para. 85), perform one or more operations comprising: receiving, from a target user accessing a distributed database of a blockchain network, a user input comprising a request to generate an asset object in the blockchain network (Fig. 1, Para. 61, “The system 100 may include a network of nodes, such as the administrative node computer 150, the issuer node computer 165, and the recipient node computer 145. These nodes may, in combination, comprise an asset transfer network (e.g., a blockchain network)”. Para. 63, “the user computer 110 may instruct the sending institution computer 160 to transfer value from a user account at the sending institution computer 160. The sending institution computer 160 can then interact with the asset transfer network and request that a digital asset is sent to the resource provider”. Para. 71, “the sending institution computer 160 may work closely with the interaction platform 154, which may generate digital assets and interact with the asset transfer network on behalf of the sending institution computer 160”. Thus, the system received a request from the user such as a target user to generate an asset object.), the blockchain network comprising an account object and a contract object (Para. 42-43; 185, “the administrative node computer 550 may also generate a smart contract for the digital asset (e.g., a smart contract indicating under what conditions the digital asset value should be settled). For example, each entity participating in the network may ; 
determining, based on the user input, an asset type of the asset object (Para. 296, “The different groups of data centers can include different transaction processing rules and procedures. For example, data centers in group A can be configured to process a certain volume or type of digital assets, or digital assets associated with a certain region. Accordingly, the routing computer 770 can determine to send certain digital asset transfer requests to the data centers in group A if the incoming request is associated with entities in a certain region, or if the incoming request has any other specific quality for which group A is designed”. Para. 248, “distributed data centers can be applied to asset transfer networks that facilitate the transfer of any suitable type of digital asset (or other value), such as access credentials, event tickets, property rights, currency, game credits, mobile phone minutes, digital media, currency, etc.”. So, the routing computer determines the data center based on the type of the digital asset in which the asset transfer request needs to be sent. Thus, the asset type of the asset object is being determined based on the user input.); 

initiating, in the blockchain network, the contract object to generate the asset object based on the asset type (Para. 185, “the administrative node computer 550 may also generate a smart contract for the digital asset (e.g., a smart contract indicating under what conditions the digital asset value should be settled). For example, each entity participating in the network may have, during registration, agreed to having smart contracts established when a digital asset is requested or generated”. Thus, the contract object is initiated in the blockchain to generate the asset object based on the asset type.), the asset object comprising a digital asset corresponding to a physical asset associated with the target user (Para. 36, “a digital asset can represent a promise of monetary value, so the digital asset can be used to make a payment. Additionally, a digital asset can be used to provide access rights, such as an access entry code for a restricted area, tickets to an event, login credentials for accessing secured information, etc. A digital asset can also be used to transfer ownership, such as property deeds, vehicle pink slips, patent holdings, as well as to provide credit, such as game credit, energy credits, mobile phone minutes, and/or for any other suitable purpose”. Thus, the asset object comprising a digital asset corresponding to a physical asset associated with the target user.); 
receiving, from the target user, an asset transfer request associated with the asset object (Para. 33, “to initiate an asset transfer, a user (or an institution representing the user) can instruct an issuer node in the asset transfer network to generate and provide the digital asset”. Therefore, the issuer node receives an asset transfer request associated with the asset object from the user such as the target user.); 
retrieving historical data of the target user associated with a feature of the asset object (Para. 50, “a "blockchain" may comprise a series of blocks. Each block in the blockchain may include an electronic record of one or more historical transactions, as well as metadata. In some embodiments, blocks in the blockchain can be linked by including a reference to the previous block (e.g., a hash output of a previous block). Each new block in the blockchain may be algorithmically determined based on new transactions and previous blocks in the blockchain. As a result, any tampering of data stored in these previous blocks can be detected”. Thus, the historical data of the target user is associated with past blocked or allowed network communications.); 
determining based on processing the historical data of the target user that abnormal data is absent from the historical data of the target user, wherein abnormal data comprises parameters that are different from user parameters and asset parameters defined by a predetermined transfer rule (Para. 50, “Each block in the blockchain may include an electronic record of one or more historical transactions, as well as metadata”. Para. 98, “the instructions may include determining whether the named recipient (and/or sender) of a digital asset is an enrolled customer that has been screened for compliance. The instructions may also include verifying that financial institutions (or other service providers) are complying with rules and protocols. For example, financial institutions may be required to have know-your-customer compliance (e.g., sufficient information about users), office of foreign assets control compliance, anti-money laundering compliance, etc.”. Para. 180, “Before generating and/or providing the digital asset, the issuer node computer 565 may also check that the digital asset transaction conforms to rules, protocols, and limits (e.g., velocity and transaction ; 
in response to determining that the abnormal data is absent from the historical data of the target user, identifying an asset-receiving object that corresponds to the asset object based on the contract object and the asset type of the asset object (Para. 180, “Before generating and/or providing the digital asset, the issuer node computer 565 may also check that the digital asset transaction conforms to rules, protocols, and limits (e.g., velocity and transaction amount thresholds)”. Para. 192, “The issuer node computer 565 may identify the correct recipient node computer 545 for providing the digital asset based on one or more enterprise IDs present in the digital asset (e.g., an enterprise ID of the recipient node computer 545, the recipient institution computer 540, or the resource provider computer 530)”, where the correct recipient node indicates an asset-receiving object. When the system determines that the digital asset transaction satisfy the rules then the issuer node computer identifies the recipient node such as the asset-receiving object that ; and 
deleting address information of the asset object from a target object (Para. 108, “information about some recorded transactions can be obscured (e.g., encrypted) in the body of the block or removed from the block”. Para. 109, “one-time-use addresses (e.g., one-time-use enterprise IDs, or other one-time-use identifiers) can be used for payees and/ or payors. As a result, the user and/or resource provider may not be personally identifiable based on an address or other information in a digital asset. Thus, even if a transaction (and the transaction details) is publicly viewable, the user may not be identified based on information in the transaction”. Therefore, the system removes, i.e. deletes, the information about transaction such as the address information of the asset object from a target object for making the transaction secured.) and adding the address information of the asset object to the asset-receiving object that corresponds to the asset object (Fig. 10, Para. 314, “at step S855, the first data center 750 can obscure the block body. This can include encrypting some or all of the block body, hashing the block body, replacing the block body with false or meaningless information, or otherwise obscuring the record information. Then, at step S870, the third data center 950 can add the block header and the obscured block body to its blockchain ledger”. Thus, the system adds the enterprise ID such as the address information to the recipient, i.e. asset-receiving object, as an encrypted form such that the asset can be transferred between known members of the blockchain network. As such, the address information of the asset object is being added to the asset-receiving object that corresponds to the asset object).
wherein the historical data of the target user comprises at least one of a domain name system feature or an internet protocol feature that is indicative of a connection associated with fraudulent purposes and the historical data is associated with past blocked or allowed network communications.
However in the same field of endeavor, Snider discloses wherein the historical data of the target user comprises at least one of a domain name system feature or an internet protocol feature that is indicative of a connection associated with fraudulent purposes and the historical data is associated with past blocked or allowed network communications (Fig. 3, Para. 35; 53; 59; 125, “The data management server 102 may record and track each user's system usage, including their client device 106, their transaction history, the data accessed and transferred by the user, and the user's interactions with other client devices 106. This data may be stored and processed by the user data server 114, to support user tracking and analysis features. For instance, in transaction system contexts, the user data server 114 may store and analyze each user's completed and attempted transactions (e.g., communication sessions, data transfers, eCommerce or financial transactions, etc.), as well as content requested, view, interactions with other devices/systems, and the like [Para. 35]”. “Security and integration components 308 may implement various security features for data transmission and storage, such as authenticating users and restricting access to unknown or unauthorized users. Security and integration components 308 also may use secure data transmission protocols and/or encryption for data transfers, for example, File Transfer Protocol (FTP), Secure File Transfer Protocol (SFTP), and/or .
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of THEKADATH by using secure data transmission protocols such as internet protocol in order to verify the authenticity of the requested cryptocurrency transfer as suggested by Snider (Para. 38; 41; 53). One of the ordinary skill in the art would have motivated to make this modification in order to authenticate users and restricting access to unknown or unauthorized users by using the above security features to ensure that the digital 

As to claims 24, 31 and 38, the claims are rejected for the same reasons as claims 21, 28 and 35 above. In addition, THEKADATH disclose wherein the target object comprises an address field used to maintain address information of the asset object assigned to the target object (Para. 109, “one-time-use addresses (e.g., one-time-use enterprise IDs, or other one-time-use identifiers) can be used for payees and/ or payors. As a result, the user and/or resource provider may not be personally identifiable based on an address or other information in a digital asset. Thus, even if a transaction (and the transaction details) is publicly viewable, the user may not be identified based on information in the transaction. Instead, the user's identity and account number can remain anonymous. However, the user and resource can maintain information about one-time-use addresses and identifiers which they have used, and thereby be able to identify transactions in the ledger to which they were party”. Para. 43, “a digital asset may include one or more of a digital asset identifier, a value (e.g., an amount, an original currency type, a destination currency type), transfer fee information, a currency exchange rate, an invoice number, a purchase order number, a timestamp, a sending entity identifier (e.g., a sender enterprise ID), a sending entity account number, a sending entity name, sending entity contact information (e.g., an address, phone number, email address, etc.), sending institution information ( e.g., a financial institution name, enterprise ID, and BIN), a recipient entity identifier (e.g., a recipient enterprise ID), a recipient entity account number, a recipient entity name, recipient entity contact .

As to claims 25, 32 and 39, the claims are rejected for the same reasons as claims 21, 28 and 35 above. In addition, THEKADATH disclose wherein the blockchain network comprises a consortium chain (Para. 44, “digital assets transmitted in an asset transfer network may be recorded in a ledger of transactions. An example of an asset transfer network is a blockchain network, where a ledger of transactions can take the form of a blockchain”. Thus, the blockchain network comprises a consortium chain), and the target user in the blockchain network is a consortium member that has asset object generation authority in the consortium chain (Para. 27, “the asset transfer network can be a permissioned network that only allows validated entities to participate in the network. For example, a central network administrator can validate financial institutions and other entities during enrollment. During validation, the administrator can ensure that enrolling entities are legitimate organizations that are screened for compliance to network rules”. Thus, the target user in the blockchain network is a consortium member that has asset object generation authority in the consortium chain).


further comprising: receiving, from the target user, an asset transfer request associated to the asset object (Para. 266, “At step S805, which can be similar to step S510 in FIG. 5, the routing computer 770 can receive the digital asset transfer request through a firewall 775.”.); determining whether the asset transfer request satisfies a predetermined transfer rule (Para. 180, “Before generating and/or providing the digital asset, the issuer node computer 565 may also check that the digital asset transaction conforms to rules, protocols, and limits (e.g., velocity and transaction amount thresholds)”, where “rules, protocols, and limits” indicates a predetermined transfer rule. Para. 183, “The administrative node computer 550 may also check that the attached public key is truly associated with the issuer node computer's enterprise ID, and similarly make sure that other information in the digital asset is accurate and valid.”.); and in response to determining that the asset transfer request satisfies the predetermined transfer rule, deleting the address information from the target object (Para. 108, “information about some recorded transactions can be obscured (e.g., encrypted) in the body of the block or removed from the block”. Para. 109, “one-time-use addresses (e.g., one-time-use enterprise IDs, or other one-time-use identifiers) can be used for payees and/ or payors. As a result, the user and/or resource provider may not be personally identifiable based on an address or other information in a digital asset. Thus, even if a transaction (and the transaction details) is publicly viewable, the user may not be identified based on information in the transaction”. Therefore, the system removes, i.e. deletes, the information about transaction such as the address information of the asset  and adding the address information to an asset-receiving object that corresponds to the asset object (Fig. 10, Para. 314, “at step S855, the first data center 750 can obscure the block body. This can include encrypting some or all of the block body, hashing the block body, replacing the block body with false or meaningless information, or otherwise obscuring the record information. Then, at step S870, the third data center 950 can add the block header and the obscured block body to its blockchain ledger”. Thus, the system adds the enterprise ID such as the address information to the recipient, i.e. asset-receiving object, as an encrypted form such that the asset can be transferred between known members of the blockchain network. As such, the address information of the asset object is being added to the asset-receiving object that corresponds to the asset object).

As to claims 27 and 34, the claims are rejected for the same reasons as claims 26 and 33 above. In addition, THEKADATH disclose wherein the asset-receiving object is identified by the contract object based on the asset type of the asset object and corresponds to the asset object (Para. 61, “an asset transfer network can be used for providing any suitable type of digital asset, such as a payment digital asset (e.g., for transfer of monetary value) or an access digital asset (e.g., for transfer for access privileges).”. Para. 126, “the recipient node computer 145 may be identified based on an enterprise identifier, public key, bank identification number, and/or any other suitable identifier in the digital asset.”, where “the recipient node” represents the asset-receiving object. Para. 185, “the administrative node computer 550 may also .

As to claim 40, the claim is rejected for the same reasons as claim 35 above. In addition, THEKADATH disclose further comprising: receiving, from the target user, an asset transfer request associated to the asset object (Para. 266, “At step S805, which can be similar to step S510 in FIG. 5, the routing computer 770 can receive the digital asset transfer request through a firewall 775.”.); determining whether the asset transfer request satisfies a predetermined transfer rule (Para. 180, “Before generating and/or providing the digital asset, the issuer node computer 565 may also check that the digital asset transaction conforms to rules, protocols, and limits (e.g., velocity and transaction amount thresholds)”, where “rules, protocols, and limits” indicates a predetermined transfer rule. Para. 183, “The administrative node computer 550 may also check that the attached public key is truly associated with the issuer node computer's enterprise ID, and similarly make sure that other information in the digital asset is accurate and valid.”.); and in response to determining that the asset transfer request satisfies the predetermined transfer rule, deleting the address information from the target object (Para. 108, “information about some recorded transactions can be obscured (e.g., encrypted) in the body of the block or removed from the block”. Para. 109, “one-time-use addresses (e.g., one-time-use enterprise IDs, or other one-time-use identifiers) can be used for payees and/ or payors. As a result, the  and adding the address information to an asset receiving object that corresponds to the asset object (Fig. 10, Para. 314, “at step S855, the first data center 750 can obscure the block body. This can include encrypting some or all of the block body, hashing the block body, replacing the block body with false or meaningless information, or otherwise obscuring the record information. Then, at step S870, the third data center 950 can add the block header and the obscured block body to its blockchain ledger”. Thus, the system adds the enterprise ID such as the address information to the recipient, i.e. asset-receiving object, as an encrypted form such that the asset can be transferred between known members of the blockchain network. As such, the address information of the asset object is being added to the asset-receiving object that corresponds to the asset object), wherein the asset receiving object is identified by the contract object based on the asset type of the asset object and corresponds to the asset object (Para. 61, “an asset transfer network can be used for providing any suitable type of digital asset, such as a payment digital asset (e.g., for transfer of monetary value) or an access digital asset (e.g., for transfer for access privileges).”. Para. 126, “the recipient node computer 145 may be identified based on an enterprise identifier, public key, bank identification number, and/or any other suitable identifier in the digital asset.”, where “the recipient node” .

7.	Claims 22-23, 29-30 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over THEKADATH and Snider as applied above, and further in view of Chapman as previously applied. 
As to claims 22, 29 and 36, the claims are rejected for the same reasons as claims 21, 28 and 35 above. THEKADATH and Snider do not explicitly disclose wherein the contract object comprises an execution program configured to generate the asset object.
However in the same field of endeavor, Chapman discloses wherein the contract object comprises an execution program configured to generate the asset object (Col. 10 line 42-49, “a system blockchain may contain smart contracts, which may be executable coded scripts that instruct the application server 103 and/or network nodes 111 to perform predetermined processes when certain conditions, as indicated by the smart contract, are satisfied. In some instances, these processes instruct the application server 103 and/or network nodes 111 to generate a new block on the blockchain”. Thus, the contract object comprises an execution program configured to generate the asset object).


As to claims 23, 30 and 37, the claims are rejected for the same reasons as claims 22, 29 and 36 above. THEKADATH and Snider do not explicitly disclose wherein the contract object comprises a code field that is used to maintain an execution code related to the execution program.
However in the same field of endeavor, Chapman discloses wherein the contract object comprises a code field that is used to maintain an execution code related to the execution program (Col. 10 line 55-67, “The smart contract may comprise code functioning logically as a matrix table for user permissions that associates users or user roles with documents contained within the computer files stored in the system database 105. In such implementations, the smart contract may comprise machine-readable software code that includes instructions for the application server 103 and network nodes 111, and, in some cases, block addresses for blocks on the system blockchain for blocks containing a digital identity record, user role rules in the system database 105 or application server, and/or document records in the system .
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Chapman into the combined method of THEKADATH and Snider such that the asset object of THEKADATH can be generated by executing code scripts such as an execution program of Chapman. One of the ordinary skill in the art would have motivated to make this modification in order to maintain the digital identity and permission controls within distributed network nodes maintaining a distributed database such as a blockchain as suggested by Chapman (Col. 8 line 4-16).

Response to Arguments
8.	Applicant’s arguments with respect to claims 21-40 have been considered but are moot because of the new ground of rejection necessitated by the amendment to the claims. For Examiner's response, see discussion below:
Applicant's arguments, see pages 8-10, with respect to the rejections of claims 21-40 under 35 USC §102 and §103 have been considered but are moot in view of the new ground(s) of rejection necessitated by applicant's amendments as set forth in the respective rejections of claims 21-40 under 35 USC §103 above in view of the newly found reference.


Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pitroda et al. (US 2007/0198432 A1) teaches supporting secure electronic transactions, including those that support security at the domain, user and device level.
Lee et al. (US 2019/0180276 A1) teaches automated techniques to implement smart transactions between the person/entity and counterparty based on the trust metadata.

10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SOLAIMAN BHUYAN whose telephone number is (571)272-7843. The examiner can normally be reached on Monday - Friday 9:00am-5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S.B./Examiner, Art Unit 2167  

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167